Exhibit 10.1

 

LOGO [g8245400001.jpg]

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.

December 2, 2019

Scott Powell

75 State Street

Boston, MA 02109

Dear Scott:

This agreement (the “Agreement”) sets forth the understanding between you and
Santander Holdings USA, Inc. (“SHUSA”) with respect to your separation from
service, from all positions with SHUSA, Santander Consumer USA Holdings Inc.
(“SC”), Santander Bank N.A. (“SBNA”), Banco Santander S.A. (“BSSA”) and their
respective affiliates (collectively, the “Group”), effective December 2, 2019
(the “Separation Date”). This Agreement amends, to the extent provided below,
the letter agreement between you and SHUSA dated September 14, 2018 (the “Letter
Agreement”).

SHUSA is entering into this Agreement in reliance upon your representations to
SHUSA that you will serve as Chief Operating Officer (“COO”) of Wells Fargo &
Company (“Wells Fargo”). The waivers by SHUSA provided below apply only to the
extent you have no present intention to serve in a position other than COO.
SHUSA reserves all of its rights, on behalf of itself and the Group, under the
Letter Agreement and otherwise, in the event that you and Wells Fargo
specifically contemplated at the time of your execution of this Agreement your
serving in a different position within twelve months of your Separation Date.

Capitalized terms used but not defined herein shall have the definitions set
forth in the Letter Agreement.

Amendment of Letter Agreement:

In consideration for the release of claims set forth herein, you and the Group
hereby agree to the following amendments to the Letter Agreement:

 

  •  

SHUSA waives the Notice Period set forth in the Letter Agreement, and your
employment shall terminate as of the Separation Date.

 

  •  

You waive any severance benefits that would be payable to you pursuant to the
Letter Agreement from the Group, including SHUSA and SC, in connection with your
separation of employment on the Separation Date.

 

  •  

You waive any deferred compensation and incentive compensation, whether in the
form of cash or equity awards, that is unvested as of the Separation Date
(including unvested amounts deferred under the Special Regulatory Incentive
Program and any deferred bonus).

 

  •  

You will not receive a bonus for performance year 2019.

 

  •  

SHUSA waives the non-compete restriction set forth in the Restrictive Covenants
attached to the Letter Agreement provided that you do not (i) have a present
intention of working in a position other than Wells Fargo COO in the next twelve
months; and you do not (ii) become the head of Wells Fargo’s vehicle finance
business within twelve (12) months following the Separation Date.

 



--------------------------------------------------------------------------------

LOGO [g8245400001.jpg]    

December 2, 2019

Page 2 of 6

 

  •  

You agree that, for a period of eight (8) months following the Separation Date,
you will not hire or engage, either directly or indirectly, or encourage or
cause any other person or entity to hire or engage, either directly or
indirectly, any person listed on Schedule A attached hereto. By way of
clarification, the restriction described in the previous sentence shall apply,
whether or not such person is employed by or providing services to the Group in
any capacity, including during any notice period applicable to such person.

 

  •  

The Non-Solicitation Agreement attached to the Letter Agreement will remain in
effect except that paragraph 2) thereof, relating to Santander employees, shall
not apply. Notwithstanding the foregoing, nothing in this paragraph shall limit
your ability, in the ordinary course, to deal with existing Wells Fargo clients
so long as the purpose of your dealings is not to, and you do not, directly or
indirectly, solicit, encourage or cause them to replace the services provided by
the Group with services provided by Wells Fargo or its affiliates.

 

  •  

Nothing contained herein limits or in any way relieves you from your applicable
obligations under previously paid and vested incentive compensation payments,
grants and/or awards except to the extent any such obligations are amended or
terminated by this Agreement.

 

  •  

You agree to keep any trade secrets of the Group of which you may have knowledge
and other confidential information concerning the Group’s business, products,
technical information, sales activities, procedures, promotion, pricing
techniques, business plans, customer and dealer lists and credit and financial
data (the “Confidential Information”) confidential. You agree that you will not
disclose any of such Confidential Information to any person or other entity for
any reason or purpose whatsoever nor shall you make use of any such Confidential
Information (i) for your own purposes; or (ii) for the benefit of any person or
other entity (except the Group) under any circumstances. Notwithstanding the
foregoing provisions, the parties to this Agreement understand, acknowledge and
agree, that the Confidential Information shall not be deemed to include
(1) information that was in your possession prior to your employment by the
Group, and is not known by you to be subject to another confidentiality
agreement with or other obligation of secrecy to the Group, (2) information that
becomes generally available to and known by the public other than as a result of
disclosure by you, or (3) information that becomes generally available to you on
a non-confidential basis from a source other than the Group, provided such
source is not known by you to be bound by a confidentiality agreement with or
other obligation of secrecy to the Group. In addition, nothing contained herein
shall be deemed to preclude you from responding to requests for information or
inquiries from the Office of the Comptroller of the Currency or the Federal
Deposit Insurance Corporation, or any other federal banking regulator. Nothing
in this Agreement prohibits or limits you from initiating communications
directly with, responding to any inquiry from, volunteering information to, or
providing testimony before, the Securities and Exchange Commission, the
Department of Justice, FINRA, any other self-regulatory organization or any
other governmental, law enforcement, or regulatory authority, or any reporting
of, investigation into, or proceeding regarding suspected violations of law, and
that you are not required to advise or seek permission from the Group before
engaging in any such activity. In connection with any such activity, you must
inform such authority that the information being provided is confidential.
Despite the foregoing, you are not permitted to reveal to any third-party,
including any governmental, law enforcement, or regulatory authority,
information that you came to learn during the course of employment with the
Group that is protected from disclosure by any applicable law or privilege,
including but not limited to the attorney-client privilege, attorney work
product doctrine and/or other applicable legal privileges. The Group does not
waive any applicable privileges or the right to continue to protect its
privileged attorney-client information, attorney work product, and other
privileged information. Additionally, you recognize that your ability to
disclose information may be limited or prohibited by applicable law and the
Group does not consent to disclosures that would violate applicable law. Such
applicable laws include, without



--------------------------------------------------------------------------------

LOGO [g8245400001.jpg]    

December 2, 2019

Page 3 of 6

 

 

limitation, laws and regulations restricting disclosure of confidential
supervisory information or disclosures subject to the Bank Secrecy Act (31
U.S.C. §§ 5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Notwithstanding anything
herein to the contrary, you shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
is made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law. Nor shall you be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. If you file a lawsuit against the Group for
retaliation for reporting a suspected violation of law, you may disclose the
trade secret to your attorney and use the trade secret information in the court
proceeding, if you file any document containing the trade secret under seal; and
do not disclose the trade secret, except pursuant to court order.

 

  •  

You and the Group agree that neither you, on the one hand, and the SHUSA Board
and the senior executives of SHUSA and the senior executives of the Group, on
the other hand, will make any disparaging or defamatory or untrue remarks to any
third party concerning the other.

Mutual Release:

In consideration of the promises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, you
hereby covenant and agree as follows:

You, for yourself, your spouse, heirs, administrators, children,
representatives, executors, successors, assigns, and all other individuals and
entities claiming through you, if any (collectively, the “Executive Releasers”),
do hereby release, waive, and forever discharge SHUSA, the Group, and each of
their respective agents, subsidiaries, parents, affiliates, related
organizations, employees, officers, directors, attorneys, successors, and
assigns in their capacities as such (collectively, the “Employer Releasees”)
from, and do fully waive any obligations of Employer Releasees to Executive
Releasers for, any and all liability, actions, charges, causes of action,
demands, damages, or claims for relief, remuneration, sums of money, accounts or
expenses (including attorneys’ fees and costs) of any kind whatsoever, whether
known or unknown or contingent or absolute, which heretofore has been or which
hereafter may be suffered or sustained, directly or indirectly, by Executive
Releasers in consequence of, arising out of, or in any way relating to: (a) your
employment with SHUSA and any other Group entity; (b) the termination of your
employment with the SHUSA and any other Group entity; (c) the Letter Agreement;
or (d) any events occurring on or prior to the date of this Agreement. The
foregoing release and discharge, waiver and covenant not to sue includes, but is
not limited to, all waivable claims and any obligations or causes of action
arising from such claims, under common law including wrongful or retaliatory
discharge, breach of contract (including but not limited to any claims under the
Letter Agreement other than claims for unpaid severance benefits, bonus or
salary earned thereunder) and any action arising in tort including libel,
slander, defamation or intentional infliction of emotional distress, and claims
under any federal, state or local statute including the Age Discrimination in
Employment Act (“ADEA”), Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations
Act, the Fair Labor Standards Act, the Employee Retirement Income Security Act,
the Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, or
the discrimination or employment laws of any state or municipality, and/or any
claims under any express or implied contract which Executive Releasers may claim
existed with Employer Releasees. This also includes a release of any claims for
wrongful discharge and all claims for alleged physical or personal injury,
emotional distress relating to or arising out of your employment with the SHUSA
or any other Group entity or any of its subsidiaries or affiliates or the
termination of that employment; and any claims under the WARN Act or any similar
law, which requires, among other things, that advance notice be given of certain
work force reductions.



--------------------------------------------------------------------------------

LOGO [g8245400001.jpg]    

December 2, 2019

Page 4 of 6

 

Notwithstanding anything contained in this Agreement to the contrary, nothing
contained herein shall constitute a release by any Executive Releaser of any of
his, her or its rights or remedies available to him, her or it, at law or in
equity, related to, on account of, in connection with or in any way pertaining
to the enforcement of: (i) any right to indemnification, advancement of legal
fees or directors and officers liability insurance coverage existing under the
constituent documents of the Group or applicable state corporate, limited
liability company and partnership statutes or pursuant to any agreement, plan or
arrangement; (ii) any rights to the receipt of employee benefits which vested on
or prior to the date of this Agreement; (iii) the right to continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act; or (iv) this
release of claims and waiver (the “General Release”) or any of its terms or
conditions.

Excluded from this General Release are any claims that cannot be waived by
applicable law, including but not limited to the right to participate in an
investigation conducted by certain government agencies. You do, however, waive
your right to any monetary recovery should any government agency (such as the
Equal Employment Opportunity Commission) pursue any claims on your behalf. You
represent and warrant that you have not filed any complaint, charge, or lawsuit
against the Employer Releasees with any government agency or any court. Nothing
in this Agreement shall impair your rights under the whistleblower provisions of
any applicable federal law or regulation or, for the avoidance of doubt, limit
your right to receive an award for information provided to any government
authority under such law or regulation.

You agree never to seek personal recovery from any Employer Releasee in any
forum for any claim covered by the above waiver and release language, except
that you may bring a claim under the ADEA to challenge this General Release. If
you violate this General Release by suing an Employer Releasee (excluding any
claim by you under the ADEA or as otherwise set forth above), then you shall be
liable to the Employer Releasee so sued for such Employer Releasee’s reasonable
attorneys’ fees and other litigation costs incurred in defending against such a
suit. Nothing in this General Release is intended to reflect any party’s belief
that your waiver of claims under ADEA is invalid or unenforceable, it being the
intent of the parties that such claims are waived.

The Employer Releasees do hereby release, waive, and forever discharge you, your
heirs, personal representatives and assigns, and any and all other persons or
entities that are now or may become liable to any Employer Releasee due to your
act or omission (all of whom are collectively referred to as “Executive
Releasees”), from, and do fully waive any obligations of Executive Releasees to
Employer Releasees for, any and all liability, actions, charges, causes of
action, demands, damages, or claims for relief, remuneration, sums of money,
accounts or expenses (including attorneys’ fees and costs) of any kind
whatsoever, whether known or unknown or contingent or absolute, that the
Employer Releasees, or any person acting under any of them, may now have, or
claim at any future time to have, based in whole or in part upon any act or
omission occurring from the beginning of time through the date of execution of
this Agreement except for any willful and knowing act or omission by you that:
(i) constitutes a felony under the laws of the United States or any state or
political subdivision thereof; (ii) is a material violation of laws, rules or
regulations applicable to banks, investment banks, broker-dealers, investment
advisors or the banking, commodities, futures or securities industries
generally; (iii) constitutes a breach of fiduciary duty, gross negligence or
willful misconduct; (iv) materially violates any applicable Group policy or
procedure, except to the extent amended or made inapplicable by this Agreement,
and which is materially detrimental to the business, reputation, character or
standing of any Group entity; (v) involves an act of fraud, a material act of
dishonesty or a material misrepresentation; (vi) constitutes a material conflict
of interest or material self-dealing; or (vii) would make you or any Executive
Releasee ineligible for, or disqualify you or any Executive Releasee from,
indemnification, advancement of legal fees or directors and officers liability
insurance coverage existing under the constituent documents of the Group or
applicable state corporate, limited liability company and partnership statutes
or pursuant to any agreement, plan or arrangement.

Each party agrees that neither the foregoing General Release, nor the furnishing
of the consideration for this General Release, shall be deemed or construed at
any time to be an admission by any party of any improper or unlawful conduct.



--------------------------------------------------------------------------------

LOGO [g8245400001.jpg]    

December 2, 2019

Page 5 of 6

 

Representations:

You represent, by signing below, that you are not relying on any promises that
are not set out in this Agreement.

Each party acknowledges and recites that he or it has:

 

  (a)

executed this Agreement and the General Release knowingly and voluntarily;

 

  (b)

had a reasonable opportunity to consider the General Release;

 

  (c)

read and understands the General Release in its entirety;

 

  (d)

been advised and directed orally and in writing (and this subparagraph
(d) constitutes such written direction) to seek legal counsel and any other
advice such party wishes with respect to the terms of the General Release before
executing it; and

 

  (e)

relied solely on such party’s own judgment, belief and knowledge, and such
advice as such party may have received from such party’s legal counsel.

You acknowledge and agree that (a) your execution of the Agreement and the
General Release contained herein has not been forced by any employee or agent of
the Group, and you have had an opportunity to negotiate the terms of the General
Release; and (b) you have been offered twenty-one (21) calendar days after
receipt of the General Release to consider its terms before executing it. You
shall have seven (7) calendar days from the date you execute this Agreement to
revoke your waiver of any ADEA claims by providing written notice of the
revocation to SHUSA.

Sincerely,

/s/ T. Timothy Ryan

T. Timothy Ryan

Chairman of Santander Holdings USA, Inc.

Acknowledged and Agreed:

 

/s/ Scott Powell

   

December 2, 2019

Scott Powell     Date



--------------------------------------------------------------------------------

LOGO [g8245400001.jpg]    

December 2, 2019

Page 6 of 6

 

Schedule A

[REDACTED****]